          Case 3:15-cv-06424 Document 208 Filed 10/17/18 Page 1 of 2 PageID #: 10387

                                        District Judge Daybook Entry
United States District Court - Southern District of West Virginia at Huntington
Date: 10/17/2018                                                                Case Number 3:15-cv-06424
Case Style: Knight vs. Boehringer Ingelheim Pharmaceuticals, Inc.
Type of hearing Civil Jury Trial
Before the honorable: 2514-Chambers
Court Reporter Kathy Swinhart                                                   Courtroom Deputy Terry Justice
Attorney(s) for the Plaintiff or Government Andrew Childers,Neal Moskow, Emily Acosta, Hunter Linville


Attorney(s) for the Defendant(s) Phyllis Jones, John Lewis, Gretchen Callas, Jessica Perez, Nicholas Hailey


Law Clerk Blake Weiner                                                        Probation Officer
                                                         Trial Time




                                                      Non-Trial Time




                                                        Court Time
10:08 am to 11:44 am
11:55 am to 1:33 pm
1:35 pm to 1:36 pm
2:22 pm to 2:23 pm
3:44 pm to 3:47 pm
5:20 pm to 5:25 pm
5:52 pm to 6:10 pm
6:47 pm to 6:48 pm
Total Court Time: 3 Hours 43 Minutes Court actively conducting trial proceedings/Contested proceedings

9:04 am to 9:12 am
9:50 am to 10:08 am
1:33 pm to 1:35 pm
1:36 pm to 1:45 pm
2:17 pm to 2:22 pm
2:23 pm to 2:27 pm
3:41 pm to 3:44 pm
5:25 pm to 5:30 pm
5:38 pm to 5:52 pm
6:48 pm to 6:51 pm
Total Court Time: 1 Hours 11 Minutes Other proceedings during trial

                                                     Courtroom Notes
Court Reporters: Kathy Swinhart & Lisa Cook

Trial scheduled to commence: 9:30 am
Trial commenced: 9:04 am

Matters out of jury presence.
Recess: 9:12 am

9:50 am Matters out of jury presence.
10:08 am Jury in.
Court's instructions to jury.
Closing arguments.
11:44 am Jury out. Recess.
          Case 3:15-cv-06424 Document 208 Filed 10/17/18 Page 2 of 2 PageID #: 10388

                                         District Judge Daybook Entry
10:08 am Jury in.
Court's instructions to jury.
Closing arguments.
11:44 am Jury out. Recess.

11:55 am Jury in.
Closing arguments.
Court's final instructions to jury.
1:33 pm Jury out to deliberate.
Matters out of jury presence.
1:35 pm Jury in.
Court's instructions to jury and excused for lunch.
1:36 pm Jury out.
Matters out of jury presence.
1:45 pm Recess.

2:17 pm Matters out of jury presence.
2:22 pm Jury in.
Court's instruction to jury.
2:23 pm Jury out to deliberate.
Matters out of jury presence.
2:27 pm Recess.

3:41 pm Matters out of jury presence.
Court read jury note into the record.
Discussion.
3:44 pm Jury in.
Court's explanation to jury.
3:47 pm Jury out to deliberate.

5:20 pm Jury in with verdict.
Verdict read and ordered filed.
Jury polled.
5:25 pm Jury out.
Matters out of jury presence.
5:30 pm Recess.

5:38 pm Matters out of jury presence.
5:52 pm Jury in.
Court's instructions to jury.
Plaintiffs' 11th witness, video of Andreas Barner played for jury.
Court's instruction to jury.
Argument by the parties.
6:10 pm Jury out to deliberate.

6:47 pm Jury in with verdict on the last question.
Verdict read and ordered filed.
6:48 pm Jury excused.
Matter out of jury presence.
Judgment ordered entered.
Post trial motions due within 28 days.
6:51 pm Adjourn.
